Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 09/08/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN110454317).
As to independent claim 1, Liu teaches an apparatus comprising: a magnetic screw (21) comprising an elongate body; a nut (30) selectively magnetically coupled to the magnetic screw (21), the nut (30) configured to be displaced relative to the elongate body (see figure 7) in a first direction in response to manipulation of a magnetic field between the magnetic screw (21) and the nut when the nut (30) is magnetically coupled to the magnetic screw (21), and  a potential energy storage system (232) configured to store potential energy when the nut (30) is displaced in the first direction (see figure 7) and to release the stored potential energy by magnetically decoupling the nut (30) and magnetic screw (21) as show figures 5 and 7.
As to claim 2/1, Huang teaches wherein an air gap is disposed between the nut (52) and the magnetic screw (51) as shown in figure 7.  
As to claim 3/1, Huang teaches wherein the potential energy storage system comprises a spring (232) as shown in figure 7.
As to claim 5/1, Huang teaches potential energy storage system is further configured to release the stored potential energy in an impulsive burst (Quickly) , see page6, line 36-40, for the advantageous benefit of improving the energy utilization efficiency of the generating device.
As to claim 6/1, Huang teaches wherein the apparatus is backdrivable as shown in figure 7.  
As to independent claim 7, Huang teaches a method comprising: manipulating a magnetic field between a nut (30) and a magnetic screw (21) to displace the nut (30) relative to the magnetic screw (21) in a first direction and  a potential energy storage system (232) configured to store potential energy when the nut (30) is displaced in the first direction (see figure 7) and to release the stored potential energy by magnetically decoupling the nut (30) and magnetic screw (21) as show figures 5 and 7.
As to claim 8/7, Huang teaches potential energy storage system is further configured to release the stored potential energy in an impulsive burst (Quickly) , see page6, line 36-40, for the advantageous benefit of improving the energy utilization efficiency of the generating device.
As to claim 9/8, Huang teaches  releasing the stored potential energy in an impulsive burst (Quickly) comprise accelerating the nut in a second direction opposite the first direction, see page 6, line 36-40, for the advantageous benefit of improving the energy utilization efficiency of the generating device.
As to claim 10/7, Huang teaches wherein storing potential energy includes storing elastic potential energy (232) as shown in figure 7. 
As to claim 11/7,  Huang teaches wherein storing potential energy (232) includes storing magnetic potential energy as shown in figure 7.  
 As to claim 12/7, Huang teaches wherein displacing the nut (30) includes one or more selected from the group of translating the nut (30) along a longitudinal axis of the magnetic screw (21) and rotating the nut (30) about the longitudinal axis of the magnetic screw (21) as shown in figure 7.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN110454317) as applied in claim 1, above and further in view of Trangbaek et al. (US PG Pub 2015/0231942).
As to claim 4/1, Huang teaches the claimed limitation discussed about except wherein the potential energy storage system comprises a magnet configured to store magnetic potential energy.  
However Trangbaek et al. teaches the potential energy storage system (22) comprises a magnet (see paragraph 0035) configured to store magnetic potential energy as shown in figures 2 and 3-1 and (see paragraph 0035), for the advantageous benefit of improving in suspension performance while low wear increases reliability and reduces maintenance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Huang by using the potential energy storage system comprises a magnet configured to store magnetic potential energy, as taught by Trangbaek et al., to improving in suspension performance while low wear increases reliability and reduces maintenance.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN110454317) in view of Abe (JP3840306).
As to independent claim 13, Liu teaches an apparatus comprising: a magnetic screw (21) comprising an elongate body; a nut (30) selectively magnetically coupled to the magnetic screw (21), the nut (30) configured to be displaced relative to the elongate body in a first direction (see figure 7) in response to manipulation of a magnetic field between the magnetic screw (21) and the nut (30) when the nut (30) is magnetically coupled to the magnetic screw (21) and  a resistive force component (232) and configured to resist a force when the nut (2) is displaced in the first direction as shown in figures 1, 3-4.  
However Huang teaches the claimed limitation as discussed above except a resistive force component configured to contact at least a portion of the nut.
Abe teaches a resistive force component (55, 56, 57) configured to contact at least a portion of the nut (11) as shown in figure 2, for the advantageous benefit of improving the durability of the mechanical screw.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Huang by using a resistive force component configured to contact at least a portion of the nut, as taught by Abe, to improve the durability of the mechanical screw
Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN110454317) and Abe (JP3840306) as applied in claim 13 above, and further in view of Berg (US PG Pub 2016/02656).
As to claim 14/13, Huang in view of Abe teaches the claimed limitation as discussed above except the resistive force component comprises a dissipative load component.
Berg teaches wherein the resistive force component (TC) comprises a dissipative load component see paragraph [0080] and paragraph [0095], for the advantageous benefit of providing the frictional losses are reduced and wear eliminated.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Huang in view of Abe by using the resistive force component comprises a dissipative load component, as taught by Berg, to provide the frictional losses are reduced and wear eliminated.
As to claim 15/14, Huang and Abe in view of Berg teaches the claimed limitation as discussed above except the dissipative load component comprises a dashpot.
Berg teaches wherein the dissipative load component comprises a dashpot (a piston acting on a liquid to flow it is per se a dashpot, see paragraph [0095], for the advantageous benefit of providing the frictional losses are reduced and wear eliminated.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Huang and Abe in view of Berg by using dissipative load component comprises a dashpot, as taught by Berg, to provide the frictional losses are reduced and wear eliminated.
As to claim 16/14, Huang teaches the resistive force component (232) is configured to resist motion of the nut (30) in the first direction as shown in figure 7.
As to claim 17/16, Huang teaches the resistive force component (232) is configured to resist motion of the nut (30) in the first direction by applying a resistive force to the nut at least partially in an opposing second direction as shown in figure 7.
As to claim 18/17, Huang and Abe in view of Berg teaches the claimed limitation as discussed above except the resistive force component comprises a dissipative load component.
Berg teaches wherein the resistive force component comprises a dissipative load component, (TC, figure 1; para [0080] and "gas/liquid flow" para [00951]), for the advantageous benefit of providing the frictional losses are reduced and wear eliminated.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Huang and Abe in view of Berg by using resistive force component comprises a dissipative load component, as taught by Berg, to provide the frictional losses are reduced and wear eliminated.
As to claim 19/18, Huang and Abe in view of Berg teaches the claimed limitation as discussed above except the dissipative load component comprises a dashpot.
Berg teaches wherein the dissipative load component comprises a dashpot (a piston acting on a liquid to flow it is per se a dashpot, see paragraph [0095], for the advantageous benefit of providing the frictional losses are reduced and wear eliminated.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Huang and Abe in view of Berg by using dissipative load component comprises a dashpot, as taught by Berg, to provide the frictional losses are reduced and wear eliminated.
As to claim 20/14, Huang teaches a potential energy storage system (232) configured to store potential energy when the nut (30) is displaced in the first direction as shown in figure 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	October 7, 2022